Citation Nr: 0910304	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  00-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for status post L1 compression fracture of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran retired in June 1998 with almost 17 years of 
active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  During the course of the appeal, 
jurisdiction of the case was transferred to the RO in 
Washington, DC.

In a February 2006 decision, the Board denied the Veteran's 
claim for an initial rating in excess of 10 percent for the 
Veteran's lumbosacral spine disability.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2007, the Court issued an order which 
granted a joint motion of the parties, dated that same month, 
for remand of the Board's February 2006 decision to the 
extent it denied the Veteran's claim for an initial rating in 
excess of 10 percent for lumbosacral spine disability.  The 
order dismissed the appeal of all other issues that were 
adjudicated by the Board in the February 2006 Board decision.  
A copy of the motion and the Court's Order has been 
incorporated into the claims folder.


FINDING OF FACT

The Veteran's residuals of status post L1 compression 
fracture of the lumbosacral spine include slight limitation 
of motion of the lumbar spine and a demonstrable deformity of 
the L1 vertebra.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for status post 
L1 compression fracture of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5292 (effective prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2004 
letter to the Veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an initial higher rating, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See 38 C.F.R. § 3.159(b) (2008) (amended to remove 
the language pertaining to the fourth element of the notice 
requirement)..

The Veteran was provided notice of the five elements of a 
service connection claim, including the disability rating and 
effective date of the award in an October 2007 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the Court held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the May 2004 
VCAA-compliant letter was issued to the Veteran he was 
afforded an opportunity to respond and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the Veteran in March 2005.  Under 
these circumstances, the Board finds that any defect in the 
VCAA notice has been cured and thus resulted in no prejudice 
to the Veteran.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the Veteran service connection for 
status post L1 compression fracture of the lumbosacral spine 
and assigning an initial disability rating, the Veteran filed 
a notice of disagreement contesting the initial rating 
determination.  The RO furnished the Veteran a statement of 
the case that addressed the initial rating assigned including 
notice of the criteria for a higher rating for this 
condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  
Therefore, under these circumstances, VA also fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran and his representative a fair 
opportunity to prosecute the current appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007) and Dingess, supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this case VA has obtained the Veteran's 
service treatment records and VA medical records.  The 
Veteran has been provided VA medical examinations.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

The May 1999 rating decision on appeal granted the Veteran 
service connection for status post compression fracture L1 
vertebra effective from July 1, 1998.  The RO assigned the 
Veteran a noncompensable rating under Diagnostic Code 5292, 
the diagnostic code for limitation of motion of the lumbar 
spine.  The Veteran appealed the rating assigned.  Since this 
appeal stems from an original grant of service connection, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).  By rating 
action in May 2002, the RO assigned the Veteran an increased 
staged rating of 10 percent effective from April 11, 2002.  
By rating action in October 2007, the RO granted the Veteran 
a 10 rating for status post L1 compression fracture of the 
lumbosacral spine effective from the date service connection 
was granted, July 1, 1998.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect through September 22, 2002).  The Board observes that 
the regulations were further revised, effective from 
September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, 
with Diagnostic Code 5237 as the new code for lumbosacral 
strain and Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome (IDS).

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
Veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
Veteran.

The Board notes that none of the medical records indicate 
that the Veteran experiences intervertebral disc syndrome.  
Accordingly, the rating criteria applicable to intervertebral 
disc syndrome are not applicable to the Veteran's case.

The Veteran's service treatment records contain an October 
1988 x-ray report which notes that the Veteran was status 
post May 1986 compression fracture of L1.  The x-ray report 
states that the Veteran had wedging of the L1 vertebra.

On VA spine examination in August 1998 the Veteran complained 
of flare-ups of pain, weakness, stiffness, and fatigability.  
The examination revealed no muscle spasm, but there was 
tenderness over the T12-L1 area.  The diagnosis was chronic 
low back pain but with a normal range of motion.  The Veteran 
had forward flexion to 120 degrees, extension to 45 degrees, 
left lateral flexion to 45 degrees, right lateral flexion to 
45 degrees, rotation to the left to 90 degrees, and rotation 
to the right to 90 degrees.  

When examined by VA in April 2002, the Veteran reported 
intermittent flare ups of low back pain for at least two days 
a month.  Examination revealed no spasm and no tenderness to 
palpation.  The Veteran had forward flexion to 90 degrees, 
extension to 30 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 30 degrees, rotation to the left to 
35 degrees, and rotation to the right to 35 degrees.  Given 
the above, the Board observes that the Veteran's disability 
is reflective of normal range of motion of the lumbar spine 
as defined in Plate V, 38 C.F.R. § 4.71a (2008).  The 
examiner noted that the movements of the lumbar spine were 
performed fluently without pain, incoordination, or 
fatigability.

Under Diagnostic Code 5292, in effect through September 25, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 10 percent for slight 
limitation of motion, 20 percent for moderate limitation of 
motion, and 40 percent for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (in effect prior to 
September 26, 2003).

The Board notes that the medical evidence has indicated that 
the Veteran has been shown to have full range of motion of 
the lumbar spine.  His current 10 percent rating was assigned 
under Diagnostic Code 5292 based on functional loss due to 
pain, equating to slight limitation of motion of the lumbar 
spine.  Considering the Veteran's extensive range of motion 
of the lumbar spine, the Board finds that he has not met the 
criteria for moderate limitation of motion of the lumbar 
spine and is thus not entitled to a 20 percent rating under 
Diagnostic Code 5292, even when taking into account his 
reports of flare-ups of pain, weakness, stiffness, and 
fatigability.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45. 

A 20 percent rating is assignable for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a Diagnostic Code 5295 (in effect prior to September 
26, 2003).  Since the medical evidence has not shown the 
Veteran to have muscle spasm or loss of lateral spine motion, 
the Veteran has not met the criteria for a higher initial 
rating under Diagnostic Code 5295.  

However, prior to September 26, 2003, Diagnostic Code 5285 
provided that when there are residuals of a fracture of a 
vertebra resulting in demonstrable deformity of the vertebral 
body, a 10 percent may be added to the rating assigned for 
limitation of motion of the spine.  The record reveals that 
the Veteran experienced a fracture of the L1 vertebra 
resulting in demonstrable deformity of the vertebra during 
service.  X-rays of the Veteran's lumbar spine taken in April 
2002 revealed that there was a decrease in the height of L1, 
which the examiner stated could be due to the prior trauma.  
Considering all doubt in the Veteran's favor, the Board finds 
that the Veteran has demonstrable deformity of the L1 
vertebra.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As such, he is entitled to an additional 10 percent to be 
added to his 10 percent assigned for limitation of motion of 
the lumbar spine for a total of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292.

With respect to the rating criteria for rating the spine in 
effect from September 26, 2003, the Veteran has not been 
shown to have forward flexion of the thoracolumbar spine 
restricted to 30 degrees or less and he has not been shown to 
have ankylosis of the thoracolumbar spine.  Consequently the 
Veteran has not met the criteria for a rating in excess of 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).

The Board has considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
Veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the Veteran's disability.

Since the initial grant of service connection, the Veteran 
has met the criteria for an increased initial rating of 20 
percent, and no higher, for status post L1 compression 
fracture of the lumbosacral spine,.  See Fenderson, supra.





ORDER

A 20 percent initial disability rating for status post L1 
compression fracture of the lumbosacral spine is granted, 
subject to the law and regulations regarding the award of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


